Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 06/11/2021 have been fully considered but they are moot. The arguments pertain to the amendments in independent claims 1, 8, 18, and they are rendered moot, by the addition of a new reference Nam (US 20110181683 A1).



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8, 18 rejected under 35 U.S.C. 103 as being un-patentable over Ling (US 20130201345 A1) in view of Nam (US 20110181683 A1).

      Regarding claim 1, Ling discloses “An object identification method, comprising: {Fig 1, S101 facial image is identified, and Fig 2},

receiving a first video stream from a video obtaining system, wherein the first video stream comprises a to-be-identified object; 
{"sending and receiving a video stream" is interpreted in light of the specification Fig 4,  between the camera (in video obtaining system) and face identification and detection platform (in Video service device); and it is met by Ling Fig 12-13, communication between the "face identification engine" and "camera", and by [0019]},

determining a compensation element for the to-be-identified object, wherein the compensation element represents an element to be adjusted for the to-be-identified object; sending a video compensation request {type of message control, is met later below) comprising the compensation element and a compensation parameter of the compensation element to the video obtaining system; and 
{[0050-52, 56] discloses “determining” as comparison and judging for a  facial angle of to-be-identified object as  “facial position direction” (compensation element)” and the threshold for deviation of compensation element such as a direction position (angle)  of the face between the face direction in current image and a face direction in a reference (target) image is compared  and determined ,the verbatim “angle” of direction" is more detailed in [0080]; after the determination of a deviation direction by threshold comparison in (Fig 1, S104)  “the compensation element (facial position direction) represents an element to be adjusted for the to-be-identified object”, (Fig 1, S105) “sending the compensation element and a compensation },

receiving an adjusted video stream, sent by the video obtaining system, wherein the adjusted video stream is a second video stream obtained after the video obtaining system adjusts the compensation element for the to-be-identified object based on the compensation parameter.  
{[0056] as cited “after each move, a facial image identified from a conference site image may be obtained (second image) and then compared with the reference facial image.  According to the comparison result, it is judged whether the facial image and the reference facial image coincide (or are consistent).  If yes, the operation of the moving mechanism may be stopped; otherwise, the moving mechanism may be continuously controlled to drive the video device to move rightward until the facial image and the reference facial image coincide (or are consistent)}, Thus, Ling [0056]  discloses “compensation element” as the angle (facial position direction), and the “compensation parameter” noted as “target angle of the face” for which the deviation between the current face direction in the image and target (reference) image direction is being corrected (compensated) by moving the camera to change the direction as cited “ until the facial image and the reference facial image coincide (or are consistent)”}.


      Ling [0120-121] discloses “real time” communication (messaging)” between the camera (video obtaining device) and the face identification engine 144, and also provides a feedback (another message) to the central control unit 41 to control the compensation for [0121] moving direction of the camera, but 
             Ling is silent for “wherein the video compensation request message is a real-time control protocol message”, but Nam in a similar field of endeavor teaches this limitation wherein para [0015] discloses the analogous art and, for the limitation "a real time control protocol" (in light of the specification para 92) is met by "RTCP, Real time transport control protocol", which is disclosed in Nam para [0062] as cited "the standards such as SIP, RTP/RTCP protocols other than (or in addition to) the above-mentioned standards may be used". 
       For the limitation “and sending a reset message comprising an identification of the compensation element to the video obtaining system so as to enable the video obtaining system to resume sending video stream before the adjustment”, Ling [0121-122] discloses “sending a message comprising an identification of the compensation element to the video obtaining system so as to enable the video obtaining system to resume the adjustment”, but 
                Ling is silent for “sending a reset message” and “to resume sending video stream before the adjustment”, but Nam in a similar field of endeavor teaches this limitation as cited  "sending a reset message" met by [0154-156] that stops or pauses the communication, and the limitation "to resume video stream" is met by [0157], and the limitation "before the adjustment", is met because the adjustment is during the camera communication with the controller, but as cited in [0156] "In this case, the Thus, because there is no camera communication with the controller, there is no adjustment so [0156] meets "before the adjustment".
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling as taught in Nam to provide “wherein the video compensation request message is a real-time control protocol message”, and “sending a reset message to resume sending video stream before the adjustment” for the purpose of allowing various control messaging protocols to be used enhancing the ease of use of various protocols as Nam [0062] teaches, and also “to provide a video communication method capable of effectively perform video communication in display devices such as a digital TV, etc.” as Nam [0009] teaches.


     Regarding claim 8, (Drafted very similar to claim 1 and complementary for which side sends and which sides receives, interpreted in light of specification Fig 4, in which the communication is between the camera and the face detection and identification platform), 
                           Ling discloses “An object identification method, comprising: {Fig 1, S101 facial image is identified, and Fig 2},

{type of message control, is met later below) comprising
{"sending and receiving a video stream" is interpreted in light of the specification Fig 4,  between the camera (in video obtaining system) and face identification and detection platform (in Video service device); and it is met by Ling Fig 12-13, communication between the "face identification engine" and "camera", and by [0019]},

a compensation element and a compensation parameter that are for a to-be-identified object and that are sent by a video service device, wherein the compensation element represents a factor to be adjusted for the to-be-identified object; 
{[0050-52, 56] discloses “determining” as comparison and judging for a  facial angle of to-be-identified object as  “facial position direction” (compensation element)” and the threshold for deviation of direction position (angle)  of the face between the face direction in current image and a face direction in a reference (target) image is compared  and determined ,the verbatim “angle” of direction" is more detailed in [0080]; after the determination of a deviation direction by threshold comparison in (Fig 1, S104)  “the compensation element (facial position direction) represents an element to be adjusted for the to-be-identified object”, (Fig 1, S105) “sending the compensation element and a compensation parameter of the compensation element to the video obtaining system”, that is, a control command is sent for moving the camera according to the deviation direction for compensation of the direction of the face in the image, based on the desired angle/direction of the reference image},


{[0056] as cited “after each move, a facial image identified from a conference site image may be obtained (second image) and then compared with the reference facial image.  According to the comparison result, it is judged whether the facial image and the reference facial image coincide (or are consistent).  If yes, the operation of the moving mechanism may be stopped; otherwise, the moving mechanism (adjusting) may be continuously controlled to drive the video device to move rightward until the facial image and the reference facial image coincide (or are consistent)}, Thus, Ling [0056]  discloses “compensation element” as the angle (facial position direction), and the “compensation parameter” noted as “target angle of the face” for which the deviation between the current face direction in the image and target (reference) image direction is being corrected (compensated) by moving the camera to change the direction as cited “ until the facial image and the reference facial image coincide (or are consistent)”},

      Ling [0120-121] discloses “real time” communication (messaging)” between the camera (video obtaining device) and the face identification engine 144, and also provides a feedback (another message) to the central control unit 41 to control the compensation for [0121] moving direction of the camera, but 
Ling is silent for “wherein the video compensation request message is a real-time control protocol message”, but Nam in a similar field of endeavor teaches this limitation wherein para [0015] discloses the analogous art and, for the limitation "a real time control protocol" (in light of the specification para 92) is met by "RTCP, Real time transport control protocol", which is disclosed in Nam para [0062] as cited "the standards such as SIP, RTP/RTCP protocols other than (or in addition to) the above-mentioned standards may be used". 
       For the limitation “receiving, by the video obtaining system, a reset message comprising an identification of the compensation element from the video service device; and resuming, by the video obtaining system based on the reset message, sending video stream before the adjustment”, Ling [0121-122] discloses “receiving, by the video obtaining system, a message comprising an identification of the compensation element from the video service device;”, but 
                Ling is silent for “receiving a reset message” and “and resuming, by the video obtaining system based on the reset message, sending video stream before the adjustment”, but Nam in a similar field of endeavor teaches this limitation as cited  "sending and receiving a reset message" met by [0154-156] that stops or pauses the communication, and the limitation "to resume video stream" is met by [0157], and the limitation "sending the video stream before the adjustment", is met because the adjustment is during the camera communication with the controller, but as cited in [0156] "In this case, the operations of the camera 141 and the mike 142 may be stopped or the transmission and reception of the video communication data, e.g., transmission/reception of the AV data of the user and the AV data of the other party Thus, because there is no camera communication with the controller, there is no adjustment so [0156] meets "sending the video stream before the adjustment”.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling as taught in Nam to provide the above limitations for the purpose of allowing various control messaging protocols to be used enhancing the ease of use of various protocols as Nam [0062] teaches, and also “to provide a video communication method capable of effectively perform video communication in display devices such as a digital TV, etc.” as Nam [0009] teaches.



    Regarding claim 18, Ling discloses “A video service device {Fig 1-2, Fig 12 face identification engine (video service device)}, comprising: a processor {Fig 13, Central control unit}, and a non-transitory memory {[0053] “stored in a central processing unit”} coupled to the processor for storing computer-executable instructions that, when executed by the processor, cause the video service device to perform the following steps:
 The steps are the same as already noted in method claim 1.

           


3.	Claims 2 – 7, 9 – 10, 13 – 17, 19 – 20  rejected under 35 U.S.C. 103 as being un-patentable over Ling  (US 20130201345 A1) in view of Nam (US 20110181683 A1) and in view of Steinberg et al., hereinafter Steinberg (US 20100039525 A1).

Regarding claim 2, Ling / Nam further discloses “The method according to claim 1, wherein the compensation element comprises an angle and the compensation parameter comprises a target angle of the to-be-identified object” as detailed in claim 1 by Ling in [0050-52, 56], Fig 1 -2.  It was cited [0056] For “compensation element” as the angle (facial position direction), and the “compensation parameter” noted as “target angle of the face (to-be-identified object)” for which the deviation between the current face direction in the image and target (reference) image direction is being corrected (compensated) by moving the camera to change the direction as cited [0056] “until the facial image and the reference facial image coincide (or are consistent)”.

Ling / Nam does not explicitly disclose “the compensation parameter comprises a location area of the to-be-identified object”, but Steinberg in a similar field of endeavor teaches “the compensation parameter comprises a location area of the to-be-identified object” which is met by “marking faces in any regions detected as faces in Fig 1a (location of faces in the image elements 106, 108, 110, and orientation 130 (view angle)) as cited in [0026, 65] as cited in [0065] “automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.  Such parameters parameter may include a spatial parameter.  For example, an orientation of a face or faces within a digital image may be used to adjust or suggest an adjustment of an orientation of the entire image or of one or more faces within the image.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam as taught in Steinberg to provide “the compensation parameter comprises a location area of the to-be-identified object”, for the purpose of using the location parameter to better align the orientation of the faces in the image, and as Steinberg [0065] teaches for  automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.


Regarding claim 3, Ling / Nam / Steinberg discloses claim 2, and Ling further discloses “The method according to claim 2, wherein the determining a compensation element for the to-be-identified object comprises: obtaining a current angle of the to-be-identified object in the video stream and the target angle of the to-be-identified object; and when a deviation between the current angle of the to-be-identified object in the video stream and the target angle of the to-be-identified object exceeds a preset threshold, determining that an angle of the to-be-identified object needs to be adjusted”, as the examiner provided detailed explanation in claim 1, these limitations were met by [0050-52, 56] discloses “determining” as comparison and judging for a  facial angle of to-be-identified object as  “facial position direction” (compensation element)” and the threshold for deviation of direction position (angle)  of the face between the face direction in current image and a face direction in a reference (target) image is compared  and determined ,the verbatim “angle” of direction" is more detailed in [0080]; 
[0056] as cited “after each move, a facial image identified from a conference site image may be obtained (second image) and then compared with the reference facial image.  According to the comparison result, it is judged whether the facial image and the reference facial image coincide (or are consistent).  If yes, the operation of the moving mechanism may be stopped; otherwise, the moving mechanism may be continuously controlled to drive the video device to move rightward until the facial image and the reference facial image coincide (or are consistent)}, Thus, Ling [0056]  discloses “compensation element” as the angle (facial position direction), and the “compensation parameter” noted as “target angle of the face” for which the deviation between the current face direction in the image and target (reference) image direction is being corrected (compensated) by moving the camera to change the direction as cited “ until the facial image and the reference facial image coincide (or are consistent)”}.


   Regarding claim 4, Ling / Nam does not explicitly disclose “wherein the compensation element comprises resolution, and the compensation parameter comprises a location area of the to-be-identified object and a target resolution of the to-be-identified object”, 
    Steinberg in a similar field of endeavor teaches ““wherein the compensation as cited in [0030, 66] discloses comparison and adjustment parameters for resolution or brightness (flash) control of a face area (location) in the image.
      “the compensation parameter comprises a location area of the to-be-identified object” which is met by “marking faces in any regions detected as faces in Fig 1a (location of faces in the image elements 106, 108, 110, and orientation 130 (view angle)) as cited in [0026, 65] as cited in [0065] “automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.  Such parameters or values of parameter may include a spatial parameter.  For example, an orientation of a face or faces within a digital image may be used to adjust or suggest an adjustment of an orientation of the entire image or of one or more faces within the image.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam as taught in Steinberg to provide “wherein the compensation element comprises resolution, and the compensation parameter comprises a location area of the to-be-identified object and a target resolution of the to-be-identified object”, for the purpose of using the location parameter to better identify the face area in the image for which the resolution is compensated so that the comparison of the two faces is improved, and as Steinberg [0065] teaches for  automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.


    Regarding claim 5, Ling / Nam / Steinberg discloses claim 4,  and “The method according to claim 4, wherein the determining a compensation element for the to-be-identified object comprises: obtaining a current resolution of the to-be-identified object in the video stream and the target resolution of the to-be-identified object; and when the current resolution of the to-be-identified object in the video stream is lower than the target resolution of the to-be-identified object, determining that a resolution of the to-be-identified object needs to be adjusted”
Ling / Nam / Steinberg in claim 3 in detail noted all these limitations when the “compensation element” is the angle of view (direction of face), and the “compensation parameter” is the “target angle” and “target location” This claim replaces “resolution” for the “angle of view (direction of face)”.  Ling / Nam / Steinberg in claim 4, already noted “resolution” for the “compensation element”, and “target resolution” for the “compensation parameter”.  
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam / Steinberg as further taught in Steinberg to provide “wherein the determining a compensation element for the to-be-identified object comprises: obtaining a current resolution of the to-be-identified object in the video stream and the target resolution of the to-be-identified object; and when the current resolution of the to-be-identified object in the video stream is lower than the target resolution of the to-be-identified object, determining that a resolution of the to-be-identified object needs to be adjusted”, for the purpose of substituting one element for 



Regarding claim 6, Ling / Nam further discloses “The method according to claim 1, wherein the compensation element comprises brightness, and the compensation parameter comprises a target brightness of the to-be-identified object” met by Ling [0133] as cited "a participant may pre-store, through the computer 149, a reference facial image shot in advance so that it serves as reference for a subsequent image comparison; and parameters such as brightness and image scale may also be set for related devices (a monitor and a camera) through the computer 149.

Ling / Nam does not explicitly disclose “the compensation parameter comprises a location area of the to-be-identified object”, but Steinberg in a similar field of endeavor teaches “the compensation parameter comprises a location area of the to-be-identified object” which is met by “marking faces in any regions detected as faces in Fig 1a (location of faces in the image elements 106, 108, 110, and orientation 130 (view angle)) as cited in [0026, 65] as cited in [0065] “automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.  Such parameters or values of parameter may include a spatial parameter.  For example, an orientation of a face or faces within a digital image may be used to adjust or suggest an adjustment of an orientation of the entire image or of one or more faces within the image.
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam as taught in Steinberg to provide “the compensation parameter comprises a location area of the to-be-identified object”, for the purpose of using the location parameter to better identify the face area in the image for which the brightness is compensated so that the comparison of the two faces is improved, and as Steinberg [0065] teaches for  automatic digital image enhancements based on information relating to the location, position, focus, exposure or other parameter or values of parameters of faces in an image.


    Regarding claim 7, Ling / Nam / Steinberg discloses claim 6,  and “The method according to claim 6, wherein the determining a compensation element for the to-be-identified object comprises: obtaining a current brightness of the to-be-identified object in the video stream and the target brightness of the to-be-identified object; and when a deviation between the current brightness of the to-be-identified object in the video stream and the target brightness of the to-be-identified object exceeds a preset threshold, determining that a brightness of the to-be-identified object needs to be adjusted.”
Ling / Nam / Steinberg in claim 3 in detail noted all these limitations when the “compensation element” is the angle of view (direction of face), and the “compensation This claim replaces “brightness” for the “angle of view (direction of face)”.  Ling / Nam / Steinberg in claim 6, already noted “brightness” as the “compensation element”, and “target brightness” for the “compensation parameter”.  
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam / Steinberg as further taught in Steinberg to provide “wherein the determining a compensation element for the to-be-identified object comprises: obtaining a current brightness of the to-be-identified object in the video stream and the target brightness of the to-be-identified object; and when a deviation between the current brightness of the to-be-identified object in the video stream and the target brightness of the to-be-identified object exceeds a preset threshold, determining that a brightness of the to-be-identified object needs to be adjusted.”, for the purpose of substituting one element for another element under the KSR rules of substitution of part as rationale to replace the compensation element and parameter to be brightness as brightness is commonly compared for image enhancement.


    Regarding claim 9, the same limitations noted in claim 2, and is rejected under the same rationale.
    Regarding claim 10, the same limitations equivalent noted in claim 3, and is rejected under the same rationale.

    Regarding claim 13, the same limitations noted in claim 4, and is rejected under the same rationale.
    Regarding claim 14, the same limitations equivalent noted in claim 5, and is rejected under the same rationale.

    Regarding claim 15, the same limitations noted in claim 6, and is rejected under the same rationale.
    Regarding claim 16, the same limitations equivalent noted in claim 7, and is rejected under the same rationale.

     Regarding claim 17, Ling / Nam / Steinberg discloses claim 16 and “The method according to claim 16, wherein the enhancing, by the video obtaining system, the brightness of the to-be-identified object in the location area comprises:” as already met by Ling [0133] as cited "a participant may pre-store, through the computer 149, a reference facial image shot in advance so that it serves as reference for a subsequent image comparison; and parameters such as brightness and image scale may also be set for related devices (a monitor and a camera) through the computer 149.

  Steinberg further discloses “adjusting a light compensation function of a video obtaining device or adjusting light sensitivity of a video obtaining device”, but is met by [0030] as cited “and properties of aperture, shutter, sensitivity and a fill flash may be determined for providing adjusted values corresponding to at least some of the initial values for generating an adjusted digital image.

   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam / Steinberg as further taught in Steinberg to provide “adjusting a light compensation function of a video obtaining device or adjusting light sensitivity of a video obtaining device”, for the purpose of enhancing the Initial values of luminance of pixels of the group of pixels corresponding to the face for providing adjusted values corresponding to at least some of the initial values for generating an adjusted digital image as Steinberg [30] teaches.


      Regarding claim 19, this claim implements the apparatus for which its hardware noted in claim 18, and for which the method that details its process was noted in claim 2, and is rejected under the same rationale.

      Regarding claim 20, this claim implements the apparatus for which its hardware noted in claim 18, and for which the method that details its process was noted in claim 3, and is rejected under the same rationale.
	

4.	Claims 11, 12 rejected under 35 U.S.C. 103 as being un-patentable over Ling (US 20130201345 A1) in view of Nam (US 20110181683 A1) and in view of Steinberg et al., hereinafter Steinberg (US 20100039525 A1) and in view of Tanaka (US 20100265331 A1).

    Regarding claim 11, Ling / Nam / Steinberg discloses claim 9 and “The method according to claim 9, wherein the video obtaining system comprises a control device (and one obtaining device as first camera),
and the adjusting, by the video obtaining system, the compensation element for the to-be-identified object based on the compensation parameter comprises: after receiving the compensation element and the compensation parameter that are sent by the video service device, comparing, by the control device, a current angle and the target angle of the to-be-identified object in the location area to determine a direction in which the first video obtaining device needs to move; and controlling the first video obtaining device to move, so that an angle of the to-be-identified object meets a requirement of the target angle” was already met in detail in claim 8 – 9 above.
  Ling / Nam / Steinberg is silent for the second video obtaining device in the limitation “at least two video obtaining devices, wherein the at least two video obtaining devices comprise a first video obtaining device and a second video obtaining device”; 
   Tanaka in a similar field of endeavor teaches this limitation as cited [0065] According to the aforementioned surveillance camera system, the first surveillance camera apparatus 61 and the second surveillance camera apparatus 62 can be put into coordinated operation.  Even if the first surveillance camera apparatus 61 cannot perform automatic tracking, the second surveillance camera apparatus 62 can estimate the position of a moving object to be watched based on tracking information sent from the first surveillance camera apparatus 61.  Thus, tracking can be resumed by the second surveillance camera apparatus 62 successively.  Further, third and fourth 
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam / Steinberg as taught in Tanaka to provide “at least two video obtaining devices, wherein the at least two video obtaining devices comprise a first video obtaining device and a second video obtaining device”, for the purpose that even if the first surveillance camera apparatus 61 cannot perform automatic tracking, the second surveillance camera apparatus 62 can estimate the position of a moving object as Tanaka [0065] teaches.


Regarding claim 12, Ling / Nam / Steinberg /Tanaka discloses claim 11 and Tanaka further discloses “The method according to claim 11, wherein the controlling the first video obtaining device to move, so that an angle of the to-be-identified object meets a requirement of the target angle specifically comprises: when it is determined that the requirement of the target angle cannot be met by the first video obtaining device, controlling the second video obtaining device to move, so that the angle of the to-be-identified object meets the requirement of the target angle”,
 as cited in [0065] According to the aforementioned surveillance camera system, the first surveillance camera apparatus 61 and the second surveillance camera apparatus 62 can be put into coordinated operation.  Even if the first surveillance camera apparatus 61 cannot perform automatic tracking, the second surveillance camera apparatus 62 can estimate the position of a moving object to be watched based 
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ling / Nam / Steinberg /Tanaka as further taught in Tanaka to provide “wherein the controlling the first video obtaining device to move, so that an angle of the to-be-identified object meets a requirement of the target angle specifically comprises: when it is determined that the requirement of the target angle cannot be met by the first video obtaining device, controlling the second video obtaining device to move, so that the angle of the to-be-identified object meets the requirement of the target angle”, for the purpose that even if the first surveillance camera apparatus 61 cannot perform automatic tracking, the second surveillance camera apparatus 62 can estimate the position of a moving object as Tanaka [0065] teaches.


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422